June 11, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick S. Burkhart (Registration No. 29,288) on 06/07/2021.

The application has been amended as follows: 










In the Claims:

1. 	(Currently amended) A seating arrangement configured to be used on a generally horizontal surface 
a seat assembly, said seat assembly comprising a top surface configured to support a user, an opposing parallel bottom surface, and a seat plate secured to said bottom surface;
	a support assembly adapted to support said seat assembly from a floor surface, said support assembly comprising (1) a support plate with a top surface and an opposing parallel bottom surface and (2) a compressible elastic member disposed between said seat and support plates, said compressible elastic member comprising an opening, wherein a diameter or a length of a diagonal of said compressible elastic member is greater than or equal to 40% of a diameter or a length of a diagonal of said top surface of said seat assembly; and
a fastener assembly providing pre-loading compression of said compressible elastic member, said fastener assembly extending through the opening of said compressible elastic member, connecting said seat and support plates, and allowing tilting motion of said seat plate with respect to said support plate;
wherein said compressible elastic member comprises a top and an opposing parallel
bottom surface, and wherein the compressible elastic member is made at least in part of a
compressible closed-cell foam, wherein said compressible elastic member is configured to:
		(1)    selectively compress, in response to offset weight placed on said seat assembly by the user, causing said seat assembly to axially tilt relative to said support assembly in substantially any direction around a perimeter of said seat assembly such 
		(2)    decompress to the neutral position, in response to the offset weight removed from said seat assembly.

2.    (Canceled)

3.    (Currently amended) The seating arrangement as claimed in claim 1, further comprising an adhesive patch attached to said top or bottom surface of said compressible elastic member thereby adhering said top or bottom surface of said compressible elastic member to a respective one of said seat plate of said seat assembly or said support plate of said support assembly.

4.    (Original) The seating arrangement as claimed in claim 1, further comprising a plurality of stop assemblies disposed between said seat plate and said support plate, wherein said plurality of stop assemblies are spaced apart and distributed around an outside of said compressible elastic member.

5.    (Original) The seating arrangement as claimed in claim 4, wherein said stop assemblies are spaced apart by a distance that is greater than 50% of the diameter or the length of the diagonal of said top surface of said seat assembly.



7.    (Previously presented) The seating arrangement as claimed in claim 1, further comprising at least one anti-rotation member disposed between said seat plate and said support plate and adapted to resist rotation of said seat plate and said support plate relative to one another, wherein said at least one anti-rotation member comprises a hollow shaft, a fastener, and a bushing.

8.    (Original) The seating arrangement as claimed in claim 1, wherein said support assembly comprises a leg assembly with a plurality of legs.

9.    (Currently amended) A seating arrangement configured to be used on a generally horizontal surface 
a seat assembly, said seat assembly comprising a top surface configured to support a user; 
a support assembly adapted to support said seat assembly from a floor surface, said support assembly comprising a top plate and a bottom plate;

surface and an opposing parallel bottom surface, said compressible elastic member is disposed between said top and bottom plates, said compressible elastic member comprising an opening;
	a plurality of stop assemblies disposed between said top and bottom plates, wherein said plurality of stop assemblies are spaced apart and distributed around an outside of said compressible elastic member, and wherein said stop assemblies are spaced apart by a distance that is greater than 50% of a diameter or a length of a diagonal of said top surface of said seat assembly; and
	a fastener assembly extending through the opening of said compressible elastic member and connecting said top and bottom plates.

10.    (Currently amended) The seating arrangement as claimed in claim [[9, wherein a diameter or a length of a diagonal of said compressible elastic member is more than 40% of a diameter or a length of a diagonal of said top surface of said seat assembly.

11.    (Currently amended) The seating arrangement as claimed in claim [[9, wherein said stop assemblies have a height that is less than a height of said compressible elastic member, and wherein said stop assemblies are adapted to limit compression of said compressible elastic member.

12.    (Original) The seating arrangement as claimed in claim 11, wherein each stop assembly comprises a bumper and a fastener, wherein said fastener fixedly secures said bumper to one of said top plate or said bottom plate.
a respective one of said top plate or said bottom plate of said support assembly.

14.    (Currently amended) The seating arrangement as claimed in claim 11, further comprising at least one anti-rotation member disposed between said top and bottom plates, said at least one anti-rotation member is adapted to resist rotation of said top plate and said bottom plate relative to one another, wherein said at least one anti-rotation member comprises a hollow shaft, a fastener, and a bushing.

15.    (Currently amended) A seating arrangement configured to be used on a generally horizontal surface 
a seat assembly, said seat assembly comprising a top surface configured to support a user; a support assembly adapted to support said seat assembly from a floor surface, said support assembly comprising a top plate and a bottom plate;
a compressible elastic member comprising a top surface and an opposing parallel bottom surface, said compressible elastic member is disposed between said top and bottom plates, said compressible elastic member comprising an opening;
an adhesive patch disposed on either said top surface of said compressible elastic member adhering said top surface to said top plate or said bottom surface of said compressible elastic member adhering said bottom surface to said bottom plate; and



16.    (Original) The seating arrangement as claimed in claim 15, wherein a diameter or a length of a diagonal of said compressible elastic member is greater than or equal to 40% of a diameter or a length of a diagonal of said top surface of said seat assembly.

17.    (Original) The seating arrangement as claimed in claim 15, further comprising a one-piece resilient foam member disposed between said top plate and said bottom plate, wherein said resilient foam member is configured to surround said compressible elastic member.

18.    (Original) The seating arrangement as claimed in claim 17, wherein a height of said resilient foam member is less than a height of said compressible elastic member, and wherein said resilient foam member is adapted to limit compression of said compressible elastic member.

19.    (Original) The seating arrangement as claimed in claim 17, wherein a diameter or a length of a diagonal of said resilient foam member is greater than 80% of a diameter or a length of a diagonal of said top surface of said seat assembly.

20.    (Original) The seating arrangement as claimed in claim 17, wherein said resilient foam member is adhered to said bottom plate around a perimeter of said bottom plate.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636